DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Amendment and Remarks filed January 27, 2022.
Claim 1 has been amended.  Claims 5 and 8-13 have been canceled. New claims 14-17 have been added.  Claims 1-4, 6-7 and 14-17 are pending and have been examined.
In view of the cancellation of claims 8-13, the previous Section 102 rejection of claims 8 and 9 and the obviousness rejection of claims 10-13 are withdrawn as moot.
Please see the new Section 112 and 103 rejections set forth below necessitated by the amendment to claim 1 and addition of new claims 14-17. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to recite the thermal conversion layer “absorbing second electromagnetic waves more than the base does.”  In addition to rendering the claim unclear (see Section 112(b) rejection below), the examiner found no support for this new limitation in the specification and claims as originally filed.   Para [0036] of the specification identified in Applicant’s Remarks filed January 27, 2022 does not discuss electromagnetic wave absorption of the thermal conversion layer as compared to electromagnetic wave absorption of the base layer.  
   
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase “more than the base does” is a dangling modifier rendering unclear exactly what the difference is between the thermal conversion layer and the base.
Also regarding claim 1, the phrase “from a side” at the second to last line of the claim renders antecedent basis unclear in view of the previous recitation to a side opposite the main surface of the base.
  
Regarding claim 15, as currently presented,  it is unclear what order is being claimed.  Specifically, the recited format of “in an order of A and B,” renders the claim unclear because the conjunction “and” is typically used to indicate one or more events or cases occurring together, e.g., at the same time.  Thus, claim 15 provides no clear indication of step order.  It is suggested the claim be clearly amended to recite which step follows the other step.  For example, stating “in an order of A followed by B” if that is what Applicant intends.  Also the recitations of “starts” and “stops” as recited in the claim indicate a single first or last point in time of the process, rather than an interval of time.   

Regarding claim 16, the phrase that starts “in a case where . . . ” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Also regarding claim 16, the second paragraph of the claim makes reference to “a side” and “a binder” rendering antecedent basis unclear in view of the recitations directed to a side and a binder in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


New claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, final paragraph, requires all of the limitations of claim 14.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura US 2018/0056693 (hereafter Kimura) in view of Toppan Printing Col. Ltd, JP-S56-5651B2 (hereafter Toppan), made of record by Applicant and discussed with reference to the English translation of portions thereof provided by Applicant in the IDS filed July 27, 2021.

Regarding claims 1, 6, 14 and 17, Kimura teaches a method of producing a shaped object (Abstract and para [0030] teaching making a shaped object using a thermally expandable sheet) that further includes:
preparing a formation sheet that includes a base and a thermally expansive layer that is laminated on a first main surface of the base (paras [0030], [0057] and [0062] teaching making a forming (i.e., formation) sheet 17 that includes a foamed resin layer (i.e., thermal expansion layer) 72 laminated onto a surface of substrate 71 (i.e., base)), 
the thermally expansive layer (72) containing a binder and a thermal expansion material (para [0064]); 
laminating, onto a second main surface on a side opposite to the first main surface of the base . . .  a thermal conversion layer in predetermined pattern, the thermal conversion layer converting first electromagnetic waves into heat (para [0065] teaching application of electromagnetic wave-thermal conversion layer 74 onto the back surface of the substrate 71 (see Figs. 2A and 2B) using a printing process understood as a type of lamination process that provides the layer 74 in a predetermined pattern, the conversion layer 74 described as containing carbon black that converts visible light and near infrared light (electromagnetic waves) into heat); and 
causing the thermally expansive layer to expand in a pattern that corresponds to the predetermined pattern by irradiating the formation sheet on which the thermal conversion layer is laminated with the first electromagnetic waves (Figs. 2A and 2B and paras [0064]- [0066] teaching irradiation with infrared light (i.e., first electromagnetic waves)).
Regarding the recitation of irradiating the formation sheet with second electromagnetic waves that cause the binder to become cross-linked, although Kimura teaches the use of two types of electromagnetic waves – infrared and visible, at para [0065], Kimura is silent regarding whether the irradiation with one of the electromagnetic waves causes the binder to become cross-linked.  Kimura describes the binder as a thermoplastic resin at para [0064], but does not otherwise provide details of the materials included in the binder resin.
Toppan teaches a process of making a foam structure having an uneven surface (see Figs 1-3) wherein a resin layer having a foaming agent 2 expands during heating (page 1, first paragraph).  Toppan teaches its foaming agent 2 “may be any common layer that is formable by a foaming agent thereof during heating and of which melting point or viscosity during melting is increased by crosslinking of a reactive plasticizer.”  Ultraviolet radiation (i.e., second electromagnetic waves necessarily having a wavelength shorter than near infrared of Kimura (claims 6 and 17) causes the crosslinking (page 1, second and third paragraphs).  Printed PVC ink patterns provide a screening effect so that on non-printed portions, crosslinking is progressed the most, resulting in the most suppressed expansion of the foam during the subsequent heat foaming step (page 1, third and fourth paragraphs). In an example set forth at page 2 of the translation, a polyvinyl chloride (PVC) plastisol  composition is described for application to a wallpaper lining paper that includes a PVC paste, a foaming agent (AC), two phthalate plasticizers (DOP and DBP), an acrylate ester (TMPTA), a photo-polymerization catalyst (BEE) and a stabilizer.  A process of Toppan included ultraviolet irradiation followed by foaming in a heated oven (page 2, final paragraph).  
Although not described as a binder, the example of Toppan of a mixture of acrylate and phthalates that results in a cross-linkable composition that increases viscosity during melting is understood as performing as a binder. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of Kimura to include cross-linkable materials in the thermoplastic binder of Kimura, and initiate cross-linking via ultraviolet radiation as taught in Toppan in addition to the infrared radiation step of Kimura, as a way in which to control melting point and/or viscosity during melting of the reactive binder, thus providing the advantage taught in Toppan of further control over the expansion of the thermally expansive layer during a subsequent heat expansion step. 

Regarding the new limitations in claim 1, please see the Section 112 (a) and (b) rejections of claim 1 above.  In order to advance prosecution, it is noted that Kimura teaches the application of radiation onto the side where the thermal conversion layer is irradiated, the layer including carbon black, a well-known UV absorber (para [0043]) that is also described in Applicant’s specification (para [0045] of the publication of the specification).  Both Kimura and the specification identify a plastic base material. Thus, the claimed materials are the same and presumed to therefore have the same properties. The burden is shifted to the applicant to prove otherwise (In re Fitzgerald 205 USPQ 495).  
Toppan teaches using printed patterns on the surface of the resin layer 2 to partially or almost completely screen ultraviolet waves, resulting in the foam pattern illustrated in Fig. 3 (page 1, second to fourth paragraphs).  The ultraviolet radiation is performed by a lamp directed on the printed surface (page 2, final paragraph).   Thus, both Kimura and Toppan teach the application of radiation onto the side where a pattern is applied.  

Regarding claims 2 and 3, Toppan teaches the use of a photopolymerization catalyst (i.e., polymerization initiator), benzoin ethyl ether (BEE) (page 2, first full paragraph).  As discussed above in the rejection of claim 1, the “binder” of Toppan is understood as including the plasticizers (DOP and DBP) and TMPTA.  Thus, the ratio of BEE is 1.2% by weight with respect to the binder, falling within the range recited in claim.  If only TMPTA is considered a binder, the ratio of BEE to TMPTA is 4.7 wt.%, also falling within the range recited in the claim.

	Regarding claim 4, Kimura teaches a thermoplastic resin binder at para [0064]).  

	Regarding claim 16, please see the Section 112 rejection above.  As currently understood, claim 16 appears to provide an explanation of how the binder of claim 1 responds to the electromagnetic waves, i.e., a result, that does not limit the method step recited in claim 1.

Claim 7  is rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Toppan as applied to claim 1 and further in view of Ushigome et al., US 2017/0334214 (hereafter Ushigome).   
Kimura in view of Toppan is silent as to a step of laminating a color ink onto the thermally expansive layer.  Kimura in view of Toppan is also silent concerning an order of performing irradiation.  
	Regarding claim 7, Ushigome at Fig. 10 and paras [0067]-0078] teaches a method of forming a structure illustrated at Figs. 9A-9B and discussed at paras [0060]-[0066].  The structure of Ushigome includes a base material 101, foaming resin layer 102, an ink receiving layer 103 on the thermally expansive foaming resin layer 102 and color ink layer 105 on the ink receiving layer 103.  Electromagnetic wave heat conversion layers 104 and 106 may be applied to respective foaming resin and base sides of the structure and the structure is irradiated with electromagnetic waves at both back and front surfaces (Fig. 10).  Ushigome further teaches that depending upon the material being used as the conversion layer, the electromagnetic waves of wavelengths that are in an infrared, visible or ultraviolet region may be used (para [0078]).  
	It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claims of the invention to modify the method of making a wallpaper structure according to Kimura/Toppan to further include the step of printing a color ink onto the structure as taught in Ushigome as a predictable adequate process step, added for the predictable benefit of a resulting colored wallpaper.  It has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. MPEP 2141 discussing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-416, 82 USPQ2d 1385, 1395 (2007).
	
Regarding new claim 15, in view of the Section 112 rejections of claims 1 and 15, no consideration on the merits is possible at this time.   

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive.  In response, please see both the Section 112 and Section 103 rejections of claim 1 above that address the newly amended portions of claim 1.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA L SCHALLER whose telephone number is (408)918-7619. The examiner can normally be reached Monday-Friday 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CYNTHIA L SCHALLER/Primary Examiner, Art Unit 1746